           Case 1:20-cv-00718-ELR Document 24 Filed 06/11/20 Page 1 of 4

                                                                      FILED IN CLERK'S OFFICE
                                                                          U.S.D.C.. Atlanta


                                                                         JUN 1 1 2020
                                                                     JAMES JJ, HATTEN, Clerk
                     UNITED STATES DISTRICT COURT  BY:
                                                                                        eputy Clerk
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


                                          )
JORDAN A. CLAYTON,                        )
                                          )
               Plaintiff,                 )
                                          )
      v.                                  ) Civil Action No. 1:20-cv-00718-ELR
                                          )
FASHION NOVA, INC.,                       )
                                          )
               Defendant.                 )
                                          )

           JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and the Court's

June 9, 2020 Order (ECF 23), Plaintiff Jordan Clayton, proceeding pro se, and

Defendant Fashion Nova, Inc. ("Fashion Nova"), by and through its undersigned

counsel, hereby stipulate to dismiss, with prejudice, each claim and count asserted

by Plaintiff against Fashion Nova in the above-styled action, with each party to

bear its own costs and attorneys' fees.
        Case 1:20-cv-00718-ELR Document 24 Filed 06/11/20 Page 2 of 4




Dated this 10th day of June, 2020.

                                     Respectfully submitted,


                                      ordan A. Clayton
                                     1740 Hudson Bridge Road
                                     Suite 1045
                                     Stockbridge, GA 30281
                                     Jordanclayton007(i-bgmail.com

                                     Plaintiff

                                     /s/ Michael A. Caplan
                                     Michael A. Caplan
                                     Georgia Bar No. 601039
                                     CAPLAN COBB LLP
                                     75 Fourteenth Street, NE, Suite 2750
                                     Atlanta, Georgia 30309
                                     Tel: (404) 596-5600
                                     Fax: (404) 596-5604
                                     mcaplan@caplancobb.com

                                     Daniel S. Blynn (pro hac vice)
                                     Mary M. Gardner (pro hac vice)
                                     VENABLE LLP
                                     600 Massachusetts Avenue, N.W.
                                     Washington, DC 20001
                                     Tel: (202) 344-4398
                                     Fax: (202) 344-8300
                                     dsblynn@venable.com
                                     mmgardner@venable.com

                                     Counsel for Defendant Fashion Nova, Inc.




                                       2
         Case 1:20-cv-00718-ELR Document 24 Filed 06/11/20 Page 3 of 4




                         CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the foregoing was sent via email on

June 10, 2020 to Defendant's Counsel listed below:

                         Caplan Cobb LLP
                         Michael A. Caplan
                         75 Fourteenth Street, NE, Suite 2750
                         Atlanta, GA 30309

                         Venable LLP
                         Daniel S. Blynn
                         Mary M. Gardner
                         600 Massachusetts Ave NW
                         Washington, DC

                         Counsel for Defendant Fashion Nova, Inc.

Plaintiff, Pro Se



Jordan A. Clayton
1740 Hudson Bridge Road, Suite 1045
Stockbridge, GA 30281




                                        3
ordan Clayton               Case 1:20-cv-00718-ELR Document 24 Filed 06/11/20 Page 4 of 4
740 Hudson Bridge Rd
                                                                                                          U.S. PO ST,kG E p Al D
uite # 1045                                                                                               FCM LG ENV
                                                                                                          STOC KEIR I DG E!, GA
tockbridge, GA 30281                                                                                      30281
                                                                                  SMITS
                                                                                  SERLWE

                                                                                            II if 30303
                                                                                                          JUN 10, 20
                                                                                                          AMOUN'T

                                                                                                            .4, 1.• ,.„n!
                                                                                                          R230,1E105200-013




                                                   alev.ic

                                                    MAJA.r441-          e                  .-31



           CI-EgIED
              \
                Marstlais
             giant% GX
